Citation Nr: 1429345	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-11 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from March 1941 to October 1942. He died in 2007. The appellant is his surviving spouse. This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

A March 2014 Board Central Office hearing was held before the undersigned Veterans Law Judge (VLJ).

The Virtual VA paperless claims processing system contained documents regarding this appeal, some of which was pertinent to the claims under review. To the extent this evidence is not considered in the relevant Statements of the Case (SOCs), these documents will be reviewed in future adjudication being directed pursuant to this remand. The Veterans Benefits Management System did not contain relevant documents.

In March 2014, additional evidence was provided consisting of the appellant's updated self-reported financial information, accompanied by a waiver of RO initial jurisdiction, which is hereby accepted into the record. See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

The issue of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318, including on the basis of Clear and Unmistakable Error (CUE) in an October 1942 RO rating decision that denied service connection for a psychiatric disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

While the Board regrets the inherent delay, a remand is required for purpose of additional development. 

Regarding the claim for service connection for cause of the Veteran's death, remand is required for proper notice and for the AOJ to expressly adjudicate a portion of the appeal.  For cause of death claims, particular notice is required.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  This includes the following: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Despite the lack of service-connected disability during the Veteran's lifetime, given the minimal extent of notice that was provided by September 2007 RO correspondence, the Board finds more thorough notice is required. 

In the interim, the appellant also should be prompted to identify any outstanding mental health treatment records for the Veteran, given the appellant's continuing assertion that the Veteran had a service-related psychiatric disorder which contributed to hypertension and/or other physical conditions which then caused his death. To ensure comprehensive development, a VA medical opinion should then be procured addressing this claimed theory of causation. 

Regarding the claim for nonservice-connected death pension, remand is required to resolve a material discrepancy between the RO's original determination and what the appellant otherwise contends, an inquiry is warranted to the Social Security Administration (SSA) to determine the nature and extent of any benefits the appellant currently receives from that agency.  Inquiry is also warranted into the nature and extent of SSA benefits for the appellant's daughter, who has been adjudicated a dependent child for VA purposes, and whose qualifying income may be imputed to the appellant. It should also be determined whether the appellant is claiming a hardship exclusion for any SSA income from her dependent child.

Accordingly, the case is REMANDED for the following action:

1. Prior to any further adjudication of the claim for service connection for the cause of the Veteran's death, send the appellant another VCAA letter in accordance with 38 U.S.C.A. §§ 5102 , 5103, and 5103A (West 2002 & Supp. 2013), and all other applicable legal precedent. The notice correspondence should set forth discussion of the criteria for demonstrating entitlement to DIC benefits, consistent with Hupp v. Nicholson, 21 Vet. App. 342   (2007).

2. Contact the appellant and request that she identify all sources of post-service psychiatric or other mental health treatment for the Veteran during his lifetime (or any other additional relevant source of private medical information) upon enclosed VA Forms 21-4142 (medical release forms). Then obtain these records based on the information provided. If any of the requested records are unavailable, clearly document this fact and notify the appellant of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3. After any additional records are associated with the claims file, forward the claims file to a VA physician for an opinion regarding whether a disorder caused by or related to active (but not service-connected during the Veteran's lifetime) at least as likely as not (50 percent or greater probability) caused or substantially and materially contributed to the Veteran's death. In providing the requested opinion, the examiner must consider the appellant's contention that the Veteran had a psychiatric disability of service origin, which then brought upon hypertension and/or other final conditions that comprised the cause of his death.  If no opinion can be rendered without resorting to pure speculation, explain why this is not possible.

4. Contact the SSA and confirm whether the appellant and/or her dependent daughter J.J. currently receive SSA benefits, and if so, respectively in what amount and originating from which specific SSA program.

5. Determine whether for any countable SSA or other income attributable to the appellant's dependent child, whether the appellant is claiming a hardship exclusion.

6.  Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268   (1998). 

7. Thereafter, readjudicate the claims on appeal based upon all additional evidence received. If any benefit sought on appeal is not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

